UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
MATTHEW DEROCHA,

                                  Plaintiff,                                      5:18-cv-1052
                                                                                  (GLS/ATB)
                         v.

NORTH SYRACUSE POLICE,

                                  Defendant.
APPEARANCES:                                                 OF COUNSEL:

FOR PLAINTIFF:
MATTHEW DEROCHA
Plaintiff Pro Se
1074 South Clinton Street
Syracuse, New York 13202

Gary L. Sharpe
Senior District Judge


                                                  ORDER

       The above-captioned matter comes to this court following an Order

and Report-Recommendation by Magistrate Judge Andrew T. Baxter duly

filed on September 12, 2018. (Dkt. No. 5.) Following fourteen days from

the service thereof, the Clerk has sent the file, including any and all

objections filed by the parties herein.1



        1
         Plaintiff filed no objections; however, he submitted an “Amended Complaint,” (Dkt. No. 11), which will be
addressed by Judge Baxter in due course.
      No objections having been filed, and the court having reviewed the

Order and Report-Recommendation for clear error, it is hereby

      ORDERED that the Order and Report-Recommendation (Dkt. No. 5)

is ADOPTED in its entirety; and it is further

      ORDERED that the complaint (Dkt. No. 1) is DISMISSED WITHOUT

PREJUDICE to plaintiff submitting a proposed amended complaint for the

court’s review, which has previously been filed (Dkt. No. 11); and it is

further

      ORDERED that the Clerk provide a copy of this Order to the parties

in accordance with the Local Rules.

IT IS SO ORDERED.

October 29, 2018
Albany, New York




                                       2
